PERSPECTIVE ADVISORS II (05/10) FIXED AND VARIABLE ANNUITY APPLICATION (VA410) Home Office:Lansing, Michigan www.jackson.com First Class Mail:P.O. Box 30314 Customer Care: 800-873-5654 Lansing, MI 48909-7814 Bank or Financial Institution Customer Care: 800-777-7779 Fax: 800-943-6761 Overnight Mail: 1 Corporate Way Hours: 8:00 a.m. to 8:00 p.m. ET Lansing, MI 48951 Email: contactus@jackson.com Broker/Dealer or External Account No. (if applicable) PLEASE PRINT Primary Owner Social Security Number or Tax I.D. Number Sex Male Female U.S. Citizen Yes No First Name Middle Name Last Name If Owner is a Non-Natural Owner/Entity Name (if applicable) Trust, Trustee Certification form X5335 or trust Date of Birth (mm/dd/yyyy) Telephone Number(including area code) Email Address documents are required with / / ( ) application. Physical Address Line 1 (No P.O. Boxes) Line 2 It is required for Good Order that City State ZIP Code you provide a physical address. Mailing Address Line 1 Line 2 Only include mailing address if different City State ZIP Code from physical address. Joint Owner First Name Middle Name Last Name Proceeds will be distributed in accordance Social Security Number Date of Birth (mm/dd/yyyy) Sex U.S. Citizen with the MaleFemale Yes No Contract on / / the first death of either Email Address Relationship to Owner Telephone Number (including area code) Owner. Spouse ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code VDA 410 09/09 Page 1 of 8 V4473 05/10 LONG-TERM SMART Primary Annuitant Same as Owner SexMale Female U.S. Citizen Yes No Complete this First Name Middle Name Last Name section if different from Owner. Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Spouse / / ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code Joint/Contingent Annuitant Joint AnnuitantOR Contingent Annuitant Sex Male Female U.S. Citizen Yes No Same as Joint Owner Complete this section if First Name Middle Name Last Name different from Joint Owner. Contingent Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Annuitant Spouse must be / / ( ) Other Annuitant's spouse. Physical Address Line 1 (No P.O. Boxes) Line 2 Available only on a Qualified plan custodial City State ZIP Code account when electing a Joint GMWB. Beneficiary(ies) It is required Primary % Percentage of Death Benefit for Good Order that the Individual Name (First, Middle, Last) or Non-Natural Entity Name Death Benefit Percentage be whole Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner numbers and must total Spouse / / 100% for each Other beneficiary type. Primary Contingent % Percentage of Death Benefit Individual Name (First, Middle, Last) or Non-Natural Entity Name For additional Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner beneficiaries, please attach / / a separate sheet, signed and dated by Primary Contingent % Percentage of Death Benefit the Owner, which Individual Name (First, Middle, Last) or Non-Natural Entity Name includes names, percentages, and other Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner required / / information. VDA 410 09/09 Page 2 of 8 V4473 05/10 LONG-TERM SMART Make all Premium Payment checks Select method of payment payable to Jackson Check $ Wire $ National Life External Transfer $ Internal Transfer $ Insurance Company. Annuity Type IRA: Qualified Plan: SEP/IRA (408(k)): Jacksonwill issue Annuity IRA - Traditional* 401(k) Qualified Savings Plan SARSEP Type per the Stretch IRA Cash Balance-Defined Benefit SEP bold Roth IRA: Cash Balance-Defined Contribution ORP: headings. Roth Conversion HR-10 (Keogh) Plan ORP Roth IRA* Money Purchase Texas ORP *Tax Contribution Years and Amounts: Profit Sharing Plan Charitable Remainder Trust: Year:$ Roth 401(k) Charitable Remainder Year:$ Target Benefit Plan Annuity Trust Charitable Remainder Non-Qualified Plan: TSA Plan: Unitrust Deferred Compensation 403(b) TSA Non-Tax Qualified It is required Statement Regarding Existing Policies or Annuity Contracts for Good Order that this entire I (We) certify that: (please select one) section be I(We) do not have any existing life insurance policies or annuity contracts. completed. COMPLETE I (We) do have existing life insurance policies or annuity contracts. X0512 Notice to Producer/Representative: If the Applicant does have existing life insurance policies or annuity contracts you "REPLACEMENT must present and read to the Applicant the Replacement of Life Insurance or Annuities form (X0512 - state variations OF LIFE may apply) and return the notice, signed by both the Producer/Representative and Applicant, with the Application. INSURANCE OR ANNUITIES" YesNo If yes, complete the following Company Are you replacing an existing life insurance policy or annuity contract? WHERE information. REQUIRED (must be dated Company name Contract number Anticipated amount on or before the Application $ Sign Date to be in Good $ Order). $ Transfer Information For transfers, Non-Qualified Plan Types: IRC 1035 Exchange Non-1035 Exchange it is required for Good All Other Plan Types: Direct Transfer Direct Rollover Non-Direct Rollover Order that this YesNo entire section By marking "Yes," Jackson will not Have you submitted a transfer request to the surrendering institution? request the funds. be completed. Transfer Anticipated date Anticipated Type Company releasing funds Account number of receipt transfer amount Full / / $ Partial Full / / $ Partial Full / / $ Partial Annuitization/Income Date Specify Income Date (mm/dd/yyyy) If an Income Date is not specified, the Company will default / / to the Latest Income Date as shown in the Contract. VDA 410 09/09 Page 3 of 8 V4473 05/10 LONG-TERM SMART Optional Death BenefitsAll optional death benefits may not be available in all states and once selected cannot be changed. If no Optional Select only one of the following.May not be selected in combination with LifeGuard Freedom 6 DB. (Ages 0-79) Death Benefit 5% Roll-Up Death Benefit (4% if the owner is age 70 or older on the date of issue) is selected your beneficiary(ies) With Highest Quarterly Anniversary Value Death Benefit will receive the standard Without Highest Quarterly Anniversary Value Death Benefit death benefit. 6% Roll-Up Death Benefit (5% if the Owner is age 70 or older on the date of issue) Please see the prospectus for With Highest Quarterly Anniversary Value Death Benefit details. Without Highest Quarterly Anniversary Value Death Benefit Optional Highest Quarterly Anniversary Value Death Benefit Death Benefits and Other Other Optional BenefitsAll optional benefits may not be available in all states and once selected cannot be changed. Optional Benefits: Age limitations apply based on the age of the Owner(s) or Covered Lives. Additional Guaranteed Living Benefit Options Guaranteed Living Benefit Options (Cont.) charges will (May select only one GMWB) apply.Please GMWB see the (Guaranteed Minimum Withdrawal Benefits) GMWB For Life prospectus (For Life Guaranteed Minimum Withdrawal Benefits) for details. SafeGuard Max (Ages 0-85) LifeGuard Freedom 6 (Ages 45-80) GMWB with 5-Year Step-Up For Life GMWB with Bonus & Annual Step-Up AutoGuard 5 (Ages 0-80) 1 LifeGuard Freedom 6DB (Ages 45-75) 5% GMWB with Annual Step-Up For Life GMWB with Bonus, Annual Step-Up, & Death Benefit AutoGuard 6 (Ages 0-80) LifeGuard Freedom 6w/Joint Option (Ages 45-80) 6% GMWB with Annual Step-Up Joint For Life GMWB with Bonus & Annual Step-Up LifeGuard Freedom 6 Net (Ages 45-80) For Life GMWB with Bonus, Annual Step-Up, Contract Enhancement Option & Earnings-Sensitive Withdrawal Amount 2% of first-year premium (Ages 0-87) LifeGuard Freedom 6 Netw/Joint Option(Ages 45-80) Joint For Life GMWB with Bonus, Annual Step-Up, & Earnings-Sensitive Withdrawal Amount Earnings Protection Benefit 5 Jackson Select (Ages 55-80) EarningsMax (Ages 0-75) For Life GMWB with Bonus, GWB Adjustment, Annual Step-Up, & Transfer of Assets Jackson Selectw/Joint Option (Ages 55-80) Joint For Life GMWB with Bonus, GWB Adjustment, Annual Step-Up, & Transfer of Assets May not be selected in combination with an Optional Death Benefit. For Non-Qualified plans, spousal joint ownership required unless non-natural owner, then spousal joint annuitants required. Please ensure the Joint Owner section on Page 1 (including the "Relationship to Owner" box) is properly completed. For Qualified plans, excluding custodial accounts, 100% spousal primary beneficiary designation is required.Please ensure the Primary Beneficiary section on Page 2 (including the "Relationship to Owner" box) is properly completed. For Qualified plan custodial accounts, Annuitant's spouse must be designated as Contingent Annuitant. The total number of allocations in the Premium Allocation section may not exceed 17. Only the Systematic Investment (periodic premium reallocation program) Investment Division(s) Automatic Rebalancing selected in the Premium Frequency(for Rebalancing or Dollar-Cost Averaging only): Allocation Monthly Quarterly Semiannually Annually section will participate in Start Date (mm/dd/yyyy) the program. The Fixed Note:If no date is selected, the program will begin one month/quarter/half year/year (depending on the frequency Account you selected) from the date Jackson applies the first premium payment.If no frequency is selected, the frequency Option is not will be annual.No transfers will be made on days 29, 30 or 31, unless set up on annual frequency. available for Automatic Rebalancing. VDA 410 09/09 Page 4 of 8 V4473 05/10 LONG-TERM SMART Premium Allocation Tell us how you JNL® JNL/JPMorgan JNL/PAM want your %Institutional Alt 20 %International Value %Asia ex-Japan annuity %Institutional Alt 35 %MidCap Growth %China-India premiums invested. TOTAL %Institutional Alt 50 %U.S. Government & ALLOCATION Quality Bond JNL/PIMCO %Institutional Alt 65 MUST EQUAL %Real Return 100%. JNL/Lazard %Total Return Bond JNL/AIM %Emerging Markets %International Growth JNL/PPM America %Mid Cap Equity %Large Cap Growth Total number of %High Yield Bond allocation %Global Real Estate JNL/M&G %Mid Cap Value selections may %Small Cap Growth not exceed 18. %Small Cap Value %Global Basics JNL/American Funds® %Global Leaders %Value Equity All premium Blue Chip Income JNL/Red Rocks % allocation and Growth JNL/Mellon Capital Management options may %Listed Private Equity not be available %Global Bond %JNL 5 in all states. Global Small %Dow 10 JNL/Select % Restrictions %Balanced Capitalization %S&P10 may apply at Jackson's %Growth-Income %Global 15 %Money Market discretion on a %Value %International %25 non- discriminatory %New World %Select Small-Cap JNL/T. Rowe Price basis. %JNL Optimized 5 %Established Growth JNL/Capital Guardian %VIP %Mid-Cap Growth %Global Balanced %Dow Dividend %Short-Term Bond Global Diversified % %European 30 Research %Value %Nasdaq25 %U.S. Growth Equity JNL/S&P Strategic %NYSEInternational 25 %S&P 4 JNL/Credit Suisse %Pacific Rim 30 %Commodity Securities %Competitive Advantage %S&P 24 %Long/Short %S&P SMid 60 % Dividend Income & Growth %Value Line 30 JNL/Eagle %Intrinsic Value %S&P 500Index %Core Equity %Total Yield %S&P 400 MidCap Index %SmallCap Equity JNL/S&P Managed %Small Cap Index %Conservative JNL/Franklin Templeton %International Index %Moderate %Founding Strategy %Bond Index %Moderate Growth %Global Growth %Index 5 %Income %Growth %10 x 10 %Aggressive Growth % International Small %Communications Sector Cap Growth JNL/S&P Disciplined %Consumer Brands Sector %Mutual Shares %Moderate %Financial Sector It is required for %Small Cap Value %Moderate Growth Good Order %Healthcare Sector that you %Growth JNL/Goldman Sachs %Oil & Gas Sector provide %Core Plus Bond Directed %Technology Sector Fixed Account Option* Transfer form %Emerging Markets Debt %Global Alpha %Fixed Account Option (V4490) if %Mid Cap Value selecting the * If selecting the Fixed Account Fixed Account JNL/Ivy JNL/Oppenheimer Option, automatic transfer of funds Option. over a 6-month period is required. %Asset Strategy %Global Growth VDA 410 09/09 Page 5 of 8 V4473 05/10 LONG-TERM SMART Telephone and Electronic Transfers Authorization By checking "Yes," I (we) authorize Jackson National Life Insurance Company (Jackson) to accept fund transfers/ allocation changes via telephone, Internet, or other electronic medium from me (us) and my (our) Producer/Representative subject to Jackson's administrative procedures.This authorization is not extended to Authorized Callers. Yes No Do you authorize these types of transfers? Jackson has administrative procedures that are designed to provide reasonable assurances that telephone/electronic authorizations are genuine. If Jackson fails to employ such procedures, it may be held liable for losses resulting from a failure to use such procedures.I (We) agree that Jackson, its affiliates, and subsidiaries shall not be liable for losses incurred in connection with telephone/electronic instructions received, and acted on in good faith, not withstanding subsequent allegations of error or mistake in connection with any such transaction instruction. If no election is made, Jackson will default to "No" for residents of Nebraska and North Dakota and to "Yes" for residents of all other states. Electronic Delivery Authorization I agree to receive documents electronically: Check the ALL DOCUMENTS boxes next to Quarterly statements Prospectuses and prospectus supplements the types of documents you Periodic and immediate confirmation statements Proxy and other voting materials wish to receive electronically. Annual and Semi-Annual reports Other Contract-related correspondence If an email address is This consent will continue unless and until revoked and will cover delivery to you in the form of a provided, but compact disc, by email or by notice to you of a document's availability on a website. Certain types of no document type is correspondence may continue to be delivered by the United States Postal Service for compliance selected, the reasons. Registration on Jackson's website (www.jackson.com) is required for electronic delivery of selection will Contract-related correspondence. default to "All Documents." I (We) do do not have ready access to computer hardware and software that meet the requirements listed below.My email address is:.I (We) will notify the company of any new email address. The computer hardware and software requirements that are necessary to receive, process and retain electronic communications that are subject to this consent are as follows: To view and download material electronically, you must have a computer with Internet access, an active email account, Adobe Acrobat Reader and/or a CD-ROM drive.If you don't already have Adobe Acrobat Reader, you can download it free from www.adobe.com. Please see Page 7 for further information regarding Electronic Delivery. Authorized Callers If you want to authorize an individual First Name Middle Name Last Name other than your Producer/Rep Social Security/Tax I.D. Number Date of Birth(mm/dd/yyyy) to receive Contract / / information via telephone, First Name Middle Name Last Name please list that individual's information here. Social Security/Tax I.D. Number Date of Birth(mm/dd/yyyy) / / VDA 410 09/09 Page 6 of 8 V4473 05/10 LONG-TERM SMART Notice to Applicant ARKANSAS, COLORADO, KENTUCKY, LOUISIANA, insurance proceeds, shall be reported to the Colorado MAINE, NEW MEXICO, OHIO, PENNSYLVANIA, AND Division of Insurance within the Department of WEST VIRGINIA RESIDENTS, PLEASE NOTE: Any person Regulatory Agencies. who knowingly, and with intent to defraud any DISTRICT OF COLUMBIA RESIDENTS, PLEASE NOTE: insurance company or other person, files an application WARNING: It is a crime to provide false or misleading for insurance or statement of claim containing any information to an insurer for the purpose of defrauding materially false information or conceals for the purpose the insurer or any other person.Penalties include of misleading, information concerning any fact material imprisonment and/or fines.In addition, an insurer may thereto, commits a fraudulent insurance act, which is a deny insurance benefits, if false information materially crime and subjects such person to criminal and civil related to a claim was provided by the applicant. penalties. RHODE ISLAND RESIDENTS, PLEASE NOTE: Any person In COLORADO, any insurance company, or agent of an who knowingly presents a false or fraudulent claim for insurance company, who knowingly provides false, payment of a loss or benefit or knowingly presents false incomplete, or misleading facts or information to a information in an application for insurance is guilty of a policyholder or claimant for the purpose of defrauding, crime and may be subject to fines and confinement in or attempting to defraud, the policyholder or claimant prison. with regard to a settlement or award payable from Electronic Delivery Information:There is no charge for electronic delivery, although you may incur the costs of Internet access and of such computer and related hardware and software as may be necessary for you to receive, process and retain electronic documents and communications from Jackson. Please make certain you have given Jackson a current email address. Also let Jackson know if that email address changes. We may need to notify you of a document's availability through email. You may request paper copies, whether or not you consent or revoke your consent for electronic delivery, at any time and for no charge. Please contact the appropriate Jackson Service Center or go to www.jackson.com to update your email address, revoke your consent to electronic delivery, or request paper copies. Even if you have given us consent, we are not required to make electronic delivery and we have the right to deliver any document or communication in paper form. This consent will need to be supplemented by specific electronic consent upon receipt of any of these means of electronic delivery or notice of availability. Client Acknowledgements 1.I (We) hereby represent to the best of my (our) knowledge and belief that each of the statements and answers contained in this application are true, complete and correctly recorded. 2.I (We) certify that the Social Security or Taxpayer Identification number(s) shown above is (are) correct. 3.I (We) understand that the Contract I (we) have applied for is variable and employs the use of a separate account. I (We) also understand that the annuity benefits, death benefit values, and withdrawal values, if any, when based on the investment experience of a Investment Division in the separate account of Jackson are variable and may be increased or decreased, and the dollar amounts are not guaranteed by Jackson or any other insurance company, the United States government or any state government, the FDIC, Federal Reserve Board or any other federal or state agency. I (We) understand that, except for funds allocated to the Contract's Fixed Account Option, I (we) will bear all risk under the Contract. 4.I (We) have been given a current prospectus for this variable annuity and for each available Investment Division. 5.The Contract I (we) have applied for is suitable for my (our) insurance and investment objectives, financial situation and needs. 6.I understand the restrictions imposed by 403(b)(11) of the Internal Revenue Code. I understand the investment alternatives available under my employer's 403(b) plan, to which I may elect to transfer my Contract Value. 7.I (We) certify that the age of the Owner and any Joint Owner, primary spousal Beneficiary, Annuitant, Joint Annuitant, or Contingent Annuitant, if applicable, stated in this application are true and correctly recorded for purposes of electing an Optional Death Benefit or Other Optional Benefits. Owner's Signature Date Signed (mm/dd/yyyy)State where signed / / Owner's Title (required if owned by an Entity) Joint Owner Signature Date Signed(mm/dd/yyyy)State where signed / / Annuitant's Signature (if other than Owner) Date Signed (mm/dd/yyyy)State where signed / / Joint Annuitant's Signature (if other than Joint Owner) Date Signed(mm/dd/yyyy)State where signed / / VDA 410 09/09 Page 7 of 8 V4473 05/10 LONG-TERM SMART Producer/Representative Acknowledgements Complete this certification I certify that: regarding sales I did not use sales material(s) during the presentation of this Jackson product to the applicant. material section only if: I used only Jackson-approved sales material(s) during the presentation of this Jackson product to the applicant. Your client In addition, copies of all approved sales material(s) used during the presentation were left with the applicant. has other existing By signing this form, I certify that: policies or 1. I am authorized and qualified to discuss the Contract herein applied for. annuity 2. I have fully explained the Contract to the client, including Contract restrictions and charges and I believe this contracts transaction is suitable given the client's financial situation and needs. AND 3. The Producer/Representative's Certification Regarding Sales Material has been answered correctly. Will be either 4. I have read Jackson's Position With Respect to the Acceptability of Replacements (XADV5790) and ensure that terminating this replacement (if applicable) is consistent with that position. any of those 5. The applicant's Statement Regarding Existing Policies or Annuity Contracts has been answered correctly to the existing best of my knowledge and belief. policies or 6. The applicant's statement as to whether or not an existing life insurance policy or annuity contract is being using the funds replaced is true and accurate to the best of my knowledge and belief. from existing policies to fund 7. I have complied with requirements for disclosures and/or replacements as necessary. this new Contract. Jackson Prod./Rep. No. Producer/Representative Signature Date Signed (mm/dd/yyyy) / / First Name Middle Name Last Name Program Broker/Dealer Name Program Options Options Note: A B Contact your home office for program Address (number and street) City StateZIP Code information. If no option is indicated, the designated Email Address Business Telephone No. (including area code) Percentage default will be ( ) % used. If more than one Producer/Representative is participating in a Program Option on this case, please provide all Producer/Representative names, Jackson Producer/Representative numbers and percentages for each (totaling 100%). It is required for Good Order that all Producer/Representative Name Jackson Producer/Representative No. Percentage Producer/Rep numbers be % supplied. Producer/Representative Name Jackson Producer/Representative No. Percentage % Not FDIC/NCUA InsuredNot Bank/CU guaranteedMay lose value Not a depositNot insured by any federal agency VDA 410 09/09 Page 8 of 8 V4473 05/10
